FILED
                            NOT FOR PUBLICATION                             MAR 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RENDY PARKER,                                    No. 10-56664

              Plaintiff - Appellant,             D.C. No. 2:09-cv-07008-AN

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                   Arthur Nakazato, Magistrate Judge, Presiding

                       Argued and Submitted March 8, 2012
                              Pasadena, California

Before: THOMAS, WARDLAW, and BERZON, Circuit Judges.

       Rendy Parker appeals the denial of her application for social security

disability insurance benefits and supplemental security income under Titles II and

XVI of the Social Security Act. Because we are unable to determine the basis for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the Appeals Council’s decision or adequately evaluate its conclusions, we reverse

and remand. See Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

      Parker argues that the Appeals Council erred in concluding that her past

work was as a bill collection clerk. In so concluding, the Appeals Council rejected

the finding of the ALJ, which was based on the testimony of a vocational expert,

that Parker’s past work was as a car repossessor. At the February 11, 2009,

hearing, the vocational expert initially testified that Parker’s past work was best

classified as “bill collection clerk” but then, after hearing Parker’s testimony,

concluded that “car repossessor” more accurately captured her last job. Parker’s

testimony at the hearing was that she left the office to arrange for the repossession

of cars consistently “throughout a work week.” This testimony formed the basis

for the vocational expert’s conclusion and, in turn, for the ALJ’s disability

determination.

      If this testimony were accepted and credited, then it does indeed appear that

the Appeals Council’s conclusion would have to be reversed, as Parker’s

description of her job duties and the “bill collection clerk” job assigned by the

Appeals Council just do not match. But in fact, the Appeals Council never

mentioned this significant, probative evidence in its decision. See Vincent ex rel.

Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984).


                                           2
      We cannot tell the reason for this vacuum. It is possible that the Appeals

Council meant to reject Parker’s testimony at the 2009 hearing regarding her

former job as inconsistent with her testimony on the same subject at the hearings

on the earlier application. Even so, “we must reverse because no explicit finding

as to [Parker’s] credibility was made” regarding this critical issue, and remand for

further explanation. Albalos v. Sullivan, 907 F.2d 871, 873 (9th Cir. 1990); see

also Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986).

      The Appeals Council also indicated that the ALJ had committed an error of

law by reopening the decision regarding Parker’s past work that was made in

response to her previous applications. Because Parker alleged “changed

circumstances indicating a greater disability,” specifically, that she had reached

“advanced age,” res judicata did not bar reconsideration of her disability

application. Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir. 1988) (internal

quotation marks omitted); Social Security Acquiescence Ruling (AR) 97-4(9).

Neither the ALJ nor the Appeals Council discussed, however, whether “new and

material evidence” existed sufficient to defeat claim preclusion as applied to the

previous ALJ’s specific finding regarding Parker’s past work. See Chavez, 844

F.2d at 694; AR 97-4(9). It is possible that the Appeals Council did not mention

Parker’s 2009 testimony as to her job duties because it believed that her testimony


                                          3
was not “new and material,” as it concerned a nonchanging matter already decided.

But, again, we cannot affirm on a ground never articulated. Bray v. Comm’r of

Soc. Sec. Admin., 554 F.3d 1219, 1225–26 (9th Cir. 2009).

      Thus, although it is possible that the Appeals Council’s decision left out

Parker’s 2009 testimony on one of the two grounds indicated, we cannot evaluate

any such unarticulated reasons at this stage. Instead, we remand to the district

court, with instructions to remand to the Secretary for further explanation of its

holding.

      REVERSED and REMANDED.




                                           4